DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-4,6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,7,11,15 the prior art does not disclose a UE generating negative acknowledgement (NACK) bits for the CBGs included in the TB, in case that the CBGs are correctly detected while the TB is not correctly detected; and transmitting the generated NACK bits that is equal to a difference between the N max_CBG and the NCBG.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. ( US Pub.2018/0287752; Method and Apparatus for Configuring Transport Block to transmit Data);
Liu et al.( US Pub. 2021/0136695; Terminal Apparatus, Base station Apparatus and Communication Method);
Sundararajan et al. ( US Pub.2018/0287744; Retransmission Indication Based on an Acknowledgement Based Feedback Scheme For Wireless Communication). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413